DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are currently pending in the application.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 4, 6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Choi et al. (US 2013/0274397 A1).
5.	Regarding claim 1, Choi teaches a water swellable (i.e. water expandable) rubber composition comprising a non-water swellable base rubber, and a water swellable non-elastomeric material in an amount of 20 to 200 parts by weight based on 100 parts by weight of the base rubber (a) (Ab.). Choi further teaches that the base rubber (a) may be hydrogenated acrylonitrile butadiene rubber (HNBR) (reads on base resin) [0029] and the water swellable non-elastomeric material may be a super absorbent polymer (SAP, reads on waterstop resin) [0043]. Choi additionally teaches fillers, such as carbon black, in an amount ranging from 3 to 100 phr [0061], and use of the rubber compositions as sealant compositions [0011].
6.	Disclosed working examples in TABLE 1 are drawn to rubber compositions comprising 100 parts by wt. of ZEPTOL 2020EP (i.e. hydrogenated nitrile rubber), 164.0 parts by wt. of SAP, and 21.4 parts by wt. of N550 (i.e. carbon black), i.e. including filler content within the claimed range.
7.	Choi is silent with regard to a water swellable rubber composition comprising  superabsorbent polymer within the claimed range in one single embodiment as in the claimed invention.
8.	At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
9.	Given the generic teaching in Choi that the water swellable non-elastomeric material may be a superabsorbent polymer (SAP) in an amount of 20 to 200 parts by weight based on 100 parts by weight of the base rubber (a), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a water swellable rubber composition as in the disclosed examples by including SAP in any amount within the disclosed range, including in amounts that fall within the scope of claim 1.
10.	Regarding claim 4, Choi teaches partially neutralized polyacrylic acid sodium salt  ([0043], TABLE 1).
11.	Regarding claim 6, Choi teaches carbon black ([0061], TABLE 1).
12.	Regrading claim 8, Choi teaches an amount of 0.05 to 5 phr of curing agents/curatives and their respective accelerators, 0.1 to 20 phr of a processing aid and 0.1 to 0.5 phr of an antioxidant (reads on anti-aging agent) [0060-0065]. As such, the amount of each of the claimed component is a result effective variable because changing the amount thereof will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one of ordinary skill in the art to utilize appropriately effective amount of each of the components including those within the scope of the present claims, so as to produce desired end results.
13.	Regarding claim 11, Choi teaches rubber compositions comprising stearic acid in an amount of 1 to 10 phr ([0063], TABLE 1), which must inherently be capable of functioning as a processing aid as in the claimed invention.
 
14.	Claims 1, 4-6, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gozalo et al. (US 2017/0015824 A1).
15.	Regarding claim 1, Golazo teaches a water-swellable (i.e. water expandable) rubber composition comprising an elastomer, a powder super absorbent polymer (SAP) (reads on waterstop resin), a filler, curing agent and/or agents, and a water-soluble resin, wherein the elastomer may be HNBR (Ab., [0014], [0017], [0057], [0026], ref. claims). Golazo further teaches embodiments wherein the powder super absorbent polymer may be present in an amount of about 125 to about 175 phr [0021], reinforcing fillers such as carbon black in an amount of about 5 to about 15 phr [0061, 0142, 0017] and silica in an amount of about 1 wt.% to 25 wt.% of the rubber composition [0017, 0075, 0138].
16.	The prior art is silent with regard to a rubber composition comprising HNBR, a superabsorbent polymer and a filler within claimed ranges in one single embodiment as in the claimed invention.
17.	As stated in paragraph 8 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
18.	Golazo teaches as reinforcing fillers, carbon black at 5 to about 15 phr [0061, 0142], and silica at about 1 wt.% to 25 wt.% of the rubber composition [0075, 0138]. Additionally, the amount of a superabsorbent polymer may be at about 125 to about 175 phr [0021]. In addition to  the term “about” permitting some tolerance, the disclosed lower limit of about 125 phr and claimed upper limit of the waterstop resin are close enough that one of ordinary skill in the art would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
19.	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate a water-swellable rubber composition comprising HNBR, SAP at about or close to 125 phr, and reinforcing filler comprising carbon black in an amount close to the disclosed upper limit, or in combination with silica filler, including in amounts of HNBR and filler that fall within the scope of the claimed invention. 
20.	With regard to claim 4, the reference teaches sodium polyacrylate [0033].
21.	With regard to claim 5, the reference teaches SAP powder having an average particle size of about 10 to about 120 microns [0027].
22.	With regard to claim 6, the reference teaches carbon black [0061, 0142].
23.	With regard to claims 8 and 11, the reference teaches curing agent, such as sulfur or peroxide at 0.1 to 1.5 wt.% [0129-0132], a cure accelerant at 0.1 to 1.5 wt.% [0123, 0130], 0.1 to 1.5  of each of antiozonant and antidegradant, i.e. anti-aging agent [0126-0127], and stearic acid (reads on processing aid) at 0.5 to 1.5 wt.% [0137]. Additionally, the discussion from paragraph 12 on the amount of a result effective variable is incorporated herein by reference.
 
24.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2013/0274397 A1), in view of Kang et al. (US 2016/0376415 A1).
25.	The discussion with regard to Choi from paragraphs 5-6 above is incorporated herein by reference.
26.	Choi is silent with regard to an antiaging agent as in the claimed invention.
27.	The secondary reference to Kang teaches rubber compositions for flexible coupling and comprising HNBR alloys (Ab.), and one or more antioxidants, such as 2,2,4-trimethyl-1,2-dihydroquinoline polymer (TMDQ), 6-ethoxy-2-2,4- trimethyl-1,2-dihydroquinoline polymer (ETMDQ), p-phenylene diamines such as DNDP, DPPD, IPPD and 6PPD [0043]. Given that the primary reference is open to an antioxidant of phenyl amine type, and given the teaching in  Kang et al. on antioxidants for rubber compositions comprising HNBR, it would have bene obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any art recognized antioxidant, including a combination of Kang’s p-phenylenediamine and quinoline type antioxidant with a reasonable expectation of success. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). Furthermore, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
 
29.	Claims 2 and 10 are is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2013/0274397 A1), in view of Shiono et al. (US 2017/0009051 A1).
30.	The discussion with regard to Choi from paragraphs 5-6 above is incorporated herein by reference.
31.	Choi is silent with regard to limitations of HNBR as recited in claim 2 and an accelerator as recited in claim 10.
32.	Regarding claim 2, Shiono teaches crosslinkable compositions comprising saturated, i.e. hydrogenated, nitrile rubber, such as those including 10 to 60 wt.% acrylonitrile, 20-89.9 wt.% butadiene and carboxyl group-containing monomer [0003, 0020-0031]. It is noted that the exemplified embodiment in the specification relies on Zetpol 4320, which is based on butadiene, acrylonitrile and a proprietary third monomer. The reference further exemplifies highly saturated nitrile rubber, i.e. highly hydrogenated.
33.	Regarding claim 10, Kang teaches that a polyamine crosslinking agent, such as hexamethylenediamine carbamate, provides for a crosslinked rubber with improved compression set resistance [0051-0052].
34.	It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate Choi’s rubber compositions comprising (1) highly saturated HNBR having any amount of acrylonitrile, including those having an acrylonitrile content and a hydrogenation degree within the claimed ranges, and (2) further including hexamethylenediamine carbamate as a crosslinking agent in view of the advantage disclosed in Kang. Kang teaches highly a highly saturated nitrile rubber (Example) and the burden is shifted to Applicants to establish that the claimed hydrogenation degree is mutually exclusive of a hydrogenation degree providable by Kang’s hydrogenation process. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

Allowable Subject Matter
35.	Claims 3, 7, 9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
36.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2014/0087977 A1) teach water swellable compositions comprising 100 phr of HNBR as a curable elastomer, a cure subsystem including a curing agent, from 10 to 150 phr of a high molecular weight swelling agent such as SAP, a low molecular weight swelling agent, and 0 to 100 phr of filler.
Lane et al. (WO 2017/011655 A1) teaches swellable rubber composition comprising an elastomer, such as HNBR, a super absorbent polymer powder, and carbon black and silica.

37.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762